DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 17th, 2022 has been entered. Claims 1-3, 5-15, and 17-19 remain pending in the application. Applicants amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 17th, 2022. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17th, 2021 and November 17th, 2022 have been consider by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "a waste inlet" in line 2.  It is unclear as to whether this is referring to the same inlet as stated in claim 1 or a second inlet. For the purpose of examination, due to the lack of a second inlet being depicted in the drawings, the waste inlet as claimed is considered to be the inlet as claimed in claimed 1 further limited by its ability to receive waste.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanghoej et al. (U.S. Patent No. 6,635,036).
Regarding Claim 1, Tanghoej discloses a valve (Col. 1, lines 4-6) for a urostomy appliance (Col. 1,
lines 4-6) including: a housing (Figure 1a and 1b entire object) for connection to the urostomy appliance (Col. 1, lines 6-8), the housing having an inlet (Figure 1a element 2) and an outlet (see illustrative diagram of Figure 1a below), wherein the housing includes a passage (see illustrative diagram of Figure 1a below) extending between the inlet (Figure 1a element 2) and outlet (see illustrative diagram of Figure 1a below), a body (Figure 2a in its entirety) which is received in the passage (Figure 3 element 5 received into element 3) and which is rotatable (Col. 3, lines 49-53) about an axis (Figure 3 axis E) between an open position (Col. 3, lines 49-53 describe opening), in which liquid is permitted to flow to the outlet (Col. 3, lines 26-31 describes flow of fluids), and a closed position (Col. 3, lines 49-53), in which liquid is substantially prevented from flowing to the outlet, and an engagement device (first formation, see below diagram of Figure 2a; and Figure 3 element 7) preventing or at least inhibiting the body from being removed (Col. 3, lines 33-37) from the passage during rotation of the body (Col. 3, lines 33-37), the engagement device (first formation, see below diagram of Figure 2a; and Figure 3 element 7)  including a first formation (first formation, see below diagram of Figure 2a) provided on or by the body (Figure 2a) which extends at least partially around the body (first formation, see below diagram of Figure 2a) and engages with a second formation (Figure 2a element 7) which is located outside an entrance (see the outlet in illustrative diagram of Figure 1A below) to the passage (see illustrative diagram of Figure 1A below), wherein engagement of the first formation with the second formation maintains (Col. 3, lines 33-37; first formation and second formation prevent removal of body from axis E once inserted into housing) the body (Figure 2a) in a single axial position (Col. 3, lines 33-37, maintained in axis E shown in Figure 3; see examiner note below) relative to the housing (Figure 1a and 1b) during rotatable movement of the body between the open and closed positions. 
Examiner note pertaining to the single axial position claimed above in claim 1: Tanghoej retains the body (Figure 2a) within axis E during its rotation. This maintained positioning along axis E allows only for movement along the one axis, therefore the device is maintained in a single axial position for all other axes present.
Regarding Claim 2, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the first formation (first formation, see below diagram of Figure 2a) positioned in a plane (see plane in below illustrative diagram of Figure 3) which is substantially transverse to the axis (see illustrative diagram of Figure 3 below).  
Regarding Claim 3, Tanghoej discloses the valve according to claim 2. Tanghoej further discloses the first formation (see illustrative diagrams of Figure 2a and 2b below, extends fully around) extending at least half way around a circumference of the body (Figure 2a).
Regarding Claim 5, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the body (Figure 2a) being generally cylindrical (Figure 2a element 5 cylindrical) and the passage is correspondingly cylindrical (Figure 1a element 3 maintains passage cylindrical shape).
Regarding Claim 6, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the body (Figure 2a) including an internal cavity or space through which fluid may pass (Col. 3, lines 26-30) between the inlet (Figure 1a element 2) and outlet (see illustrative diagram of Figure 1A below).
Regarding Claim 7, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the housing (Figure 1a entire object) including a planar member (Figure 1a element 1) which is connectable to the urostomy appliance (Col. 3, lines 17-19) and wherein the second formation (Figure 1a element 7) is provided on or by the planar member (Figure 1a element 1).
Regarding Claim 8, Tanghoej discloses the valve according to claim 7. Tanghoej further discloses the planar member (Figure 1a element 1) including a camming surface (Figure 1a element 7, see below diagram) leading to the second formation (Figure 1a element 7) for engaging with the first formation (Figure 2a element 5) as the body (Figure 2a) is inserted into the passage (see illustrative diagram I below).
Regarding Claim 9, Tanghoej discloses the valve according to claim 8. Tanghoej further discloses the camming surface (Figure 1a element 7, see below diagram) positioned toward a periphery (see illustrative diagram of Figure 1A below) of the planar member (Figure 1a element 1).
Regarding Claim 12, as best understood based on the 35 U.S.C. 112(b) issue identified above, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the housing (Figure 1a) including [the] waste inlet (Figure 1a element 2) which, in use, communicates with a waste collecting cavity (waste collecting cavity not positively claimed) of the urostomy appliance (Col. 3, lines 10-11).
Regarding Claim 13, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the body (Figure 2a) including a user operable portion (Figure 2a element 4) for effecting rotation of the body (Col. 4, lines 13-17) the user operable portion being positioned such that a plane (see illustrative diagram of Figure 3 below) in which the first formation (see illustrative diagram of Figure 3 below) is positioned passes through the user operable portion (see below illustrative diagram of Figure 3 where the axis passes through element 4).
Regarding Claim 14, Tanghoej discloses the valve according to claim 13. Tanghoej further discloses the first formation (see below illustrative diagram of Figure 2a) extending completely around the circumference of the body except for a space occupied by the user operable portion (Figure 2a element 4).
Regarding Claim 15, Tanghoej discloses the valve according to claim 13. Tanghoej further discloses the first formation (see below illustrative diagram of Figure 2a and 2b) extends around the circumference of the body and has a first end (see below illustrative diagram of Figure 2a) which is connected to one side (Figure 2a element 4) of the user operable portion and an opposite second end (see below illustrative diagram of Figure 2b) which is connected to a second side (Figure 2b element 4) of the user operable portion.
Regarding Claim 17, Tanghoej discloses the valve according to claim 1. Tanghoej further discloses the second formation (Figure 1a element 7) being elongate and extending transverse to the axis (Figure 3 axis E).
Regarding Claim 18, Tanghoej discloses the valve according to claim 17. Tanghoej further discloses the second formation (Figure 1a element 7 left edge begins in plane with edge 11 and creates a recess as it moves toward element 9 which retains Figure 2a element 5) being a recess or aperture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanghoej (U.S. 6,635,036) in view of Malpas (U.S. Patent 3,343,724). 
Regarding Claim 10, Tanghoej discloses the valve according to claim 7. Tanghoej further discloses the planar member (Figure 1a element 1). Tanghoej does not expressly disclose including at least one slit which extends inwardly from a periphery of the planar member and is positioned adjacent the second formation. Malpas teaches, in the analogous art of taps, at least one slit (Figure 3 elements 22 and 23, see illustrative diagram of Figure 3 below) which extends inwardly (see illustrative diagram of Figure 3 below) from a periphery (see illustrative diagram of Figure 3 below) of the planar member (see illustrative diagram of Figure 3 below) for the purpose of more effectively locking the member to the container wall (Col. 5, lines 15-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar member disclosed by Tanghoej with the slits as taught by Malpas for the purpose of more effectively locking the planar member to the attached container.
Regarding Claim 11, Tanghoej in view of Malpas disclose the valve according to claim 10. Malpas further teaches two slits (Figure 3 elements 22 and 23, see illustrative diagram of Figure 3 below) that extend inwardly (see illustrative diagram of Figure 3 below) from the periphery (see illustrative diagram of Figure 3 below) of the planar member (see illustrative diagram of Figure 3 below), for the same purpose as disclosed above in claim 10. After modification, the slits would be located on opposing sides of the second formation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanghoej (U.S. 6,635,036), in view of Jensen (U.S. 4,280,498). 
Regarding claim 19, Tanghoej discloses a combination of a urostomy appliance and valve (Col. 1, lines 4-6) and the valve (Figure 3 entire object) including: a housing (Figure 1a and 1b entire object) for connection to the urostomy appliance (Col. 1, lines 6-8), the housing having an inlet (see illustrative diagram of Figure 1a below) and an outlet (see illustrative diagram of Figure 1a below), wherein the housing includes a passage (see illustrative diagram of Figure 1a below) extending between the inlet (Figure 1a element 2) and outlet (see illustrative diagram of Figure 1a below), a body (Figure 2a in its entirety) which is received in the passage (Figure 3 element 5 received into element 3) and which is rotatable (Col. 3, lines 49-53) about an axis (Figure 3 axis E) between an open position (Col. 3, lines 49-53 describe opening), in which liquid is permitted to flow to the outlet (Col. 3, lines 26-31 describes flow of fluids), and a closed position (Col. 3, lines 49-53), in which liquid is substantially prevented from flowing to the outlet, and an engagement device (see illustrative diagram of Figure 2a below; and Figure 3 element 7) preventing or at least inhibiting the body from being removed (Col. 3, lines 33-37) from the passage during rotation of the body (Col. 3, lines 33-37), the engagement device (see illustrative diagram of Figure 2a below; and Figure 3 element 7)  including a first formation (see illustrative diagram of Figure 2a below) provided on or by the body (Figure 2a) which extends at least partially around the body and engages with a second formation (Figure 2a element 7) which is located outside an entrance (see illustrative diagram of Figure 1a below) to the passage (see illustrative diagram of Figure 1a below), wherein engagement of the first formation with the second formation maintains (Col. 3, lines 33-37; first formation and second formation prevent removal of body from axis E once inserted into housing) the body (Figure 2a) in a single axial position (Col. 3, lines 33-37, maintained in axis E shown in Figure 3; see examiner note below) relative to the housing (Figure 1a and 1b) during rotatable movement (Col. 3, lines 33-37) of the body (Figure 2a) between the open and closed positions.
Tanghoej does not expressly disclose the urostomy appliance including: a first wall and a second wall connected substantially about their peripheries to define an internal waste collecting cavity or a stoma receiving opening which is positioned in the first wall and is in communication with the waste collecting cavity. 
Jensen teaches, in the same field of endeavor, a urostomy appliance (Col. 4, lines 5-34) including: a first wall (Figure 2 element 10) and a second wall (Figure 2 element 11) connected substantially about their peripheries (Col. 4, lines 8-11) to define an internal waste collecting cavity, and a stoma receiving opening (Col. 4, lines 20-23) which is positioned in the first wall and is in communication with the waste collecting cavity as well as the attachment of a valve to such a bag (Col. 2 Lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urostomy appliance of Tanghoej to include first and second walls and a stoma receiving opening, as taught by Jensen, for the purpose of permitting waste collection with a gas and liquid impervious thermoplastic material (Col. 4, lines 11-14), and adhesive attachment of the urostomy appliance to the patient (Jensen, Col.4, lines 20-34).
Examiner note pertaining to the single axial position claimed above in claim 19: Tanghoej retains the body (Figure 2a) within axis E during its rotation. This maintained positioning along axis E allows only for movement along the one axis, therefore the device is maintained in a single axial position for all other axes present.


    PNG
    media_image1.png
    432
    652
    media_image1.png
    Greyscale

Illustrative Diagram I. Figure 1A of Tanghoej et al. (U.S. Patent No. 6,635,036) annotating the structural features of an outlet and passage defined by the housing.

    PNG
    media_image2.png
    470
    499
    media_image2.png
    Greyscale

Illustrative Diagram II. Figure 2A of Tanghoej et al. (U.S. Patent No. 6,635,036) annotating the structural features of the first formation pertaining to claims 1-4, 14, 15, and 16, and the first end pertaining to claim 15.


    PNG
    media_image3.png
    468
    496
    media_image3.png
    Greyscale

Illustrative Diagram III. Figure 1A of Tanghoej et al. (U.S. Patent No. 6,635,036) annotating the structural features of the first formation pertaining to claims 1-4, 14, 15, and 16, and the second end as pertaining to claim 15.


    PNG
    media_image4.png
    447
    553
    media_image4.png
    Greyscale

Illustrative Diagram IV. Figure 3 of Tanghoej et al. (U.S. Patent No. 6,635,036) annotating the plane that is transverse to the axis in which the body is held and passes through the first formation as pertaining to claims 2 and 13.

    PNG
    media_image5.png
    500
    768
    media_image5.png
    Greyscale

Illustrative Diagram V. Figure 3 of Malpas (U.S. Patent No. 3,343,724) annotating the structural features of the planar member, periphery of the planar member, and two slits on opposing sides as pertains to claims 10 and 11.
Response to Arguments
Applicant's arguments filed November 17th, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., valve subject solely to rotational movement) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 19 as amended, claim only that the body be maintained in a single axial position, but does not limit the device to being maintained in a single position across multiple axes. Tanghoej retains the body (Figure 2a) within axis E during its rotation. This maintained positioning along axis E allows only for movement along the one axis, therefore the device is maintained in a single axial position for all other axes present. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771